GUY, J.
Plaintiff appeals from an order setting aside the verdict of a jury in his favor. The plaintiff sued to recover damages for an unlawful discharge. The answer denied the unlawful'discharge and alleged justification. The jury having rendered a verdict in favor of plaintiff, defendant moved to set aside the verdict on the ground that the damages, if any, should be estimated to the date of trial, and not for the full term of the contract. The court below, in a memorandum, held:
“Motion of the defendant to set aside verdict of jury is granted, unless the plaintiff will stipulate to reduce the verdict to $120, being the amount of damages up to the day of trial (see Stein v. Kooperstein, 52 Misc. Rep. 481 [102 N. Y. Supp. 578]; Bassett v. French, 10 Misc. Rep. 672 [31 N. Y. Supp. 667]), in which event motion will be denied.”
The rule laid down in Davis v. Dodge, 126 App. Div. 469, 110 N. Y. Supp. 787, is decisive of the point involved herein.
The order appealed from should be reversed, and the judgment reinstated, with costs. All concur.